Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 1 of 8 PageID #: 1




                                              1:18-cv-01491
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 2 of 8 PageID #: 2
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 3 of 8 PageID #: 3
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 4 of 8 PageID #: 4
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 5 of 8 PageID #: 5
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 6 of 8 PageID #: 6
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 7 of 8 PageID #: 7
Case 1:18-cv-01491 Document 1 Filed 12/05/18 Page 8 of 8 PageID #: 8




                                              1:18-cv-01491
